          Case 1:20-cr-00147-JMC Document 1 Filed 06/08/20 Page 1 of 2



PMC/cm 2020R00445


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                                           JMC-20-147
                                                : CRIMINAL No. ______________
                                                :
               v.                               : (Taking Bald Eagle, 16 U.S.C. ' 668(a);
                                                : Taking Migratory Bird Without Permit,
KYLE J. CAMPBELL                                : 16 U.S.C. § 703(a), 50 CFR Part 22)
                                                :
                                                :
                                            ...oOo...

                                       INFORMATION

                                        COUNT ONE
                                     (Taking a Bald Eagle)

       The United States Attorney for the District of Maryland charges that:

       On or about April 17, 2020, in the District of Maryland, the defendant,

                                    KYLE J. CAMPBELL,

did, without having a permit to do so, knowingly and with wanton disregard for the

consequences of his act, take a bald eagle (Haliaeetus leucocephalus).

16 U.S.C. § 668(a)




                                                1
          Case 1:20-cr-00147-JMC Document 1 Filed 06/08/20 Page 2 of 2



                                        COUNT TWO
                              (Migratory Bird Treaty Act Violation)

       The United States Attorney for the District of Maryland further charges that:

       On or about April 17, 2020, in the District of Maryland, the defendant,

                                     KYLE J. CAMPBELL,

did, without having a permit to do so, take a migratory bird, to wit: a bald eagle (Haliaeetus

leucocephalus).

16 U.S.C. § 703(a)



__6/3/2020________                            Robert K. Hur/pmc
                                              _________________________
Date                                          Robert K. Hur
                                              United States Attorney




                                                 2
